           Case 1:16-cv-04540-VSB-OTW Document 204 Filed 07/20/21 Page 1 of 2



Welcome
                                  NEW YORK CITY HOUSING AUTHORITY
                                  LAW DEPARTMENT
                                  90 CHURCH STREET$ NEW YORK, NY 10007
    NEW YORK CITY
                                  http:/nyc.gov/nycha
   HOUSING
  AUTHORITY

  GREGORY P. RUSS                                                                             WRITER’S DIRECT LINE
  Chair & CEO                                                                                 (212) 776-5043
  LISA BOVA-HIATT
  EVP of Legal Affairs and General Counsel




                                                                        July 19, 2021
VIA CM/ECF                                                                                                   7/20/2021
                                                                                              A telephonic conference is scheduled for August 5,
Hon. Vernon S. Broderick, U.S.D.J.                                                            2021, at 3:00 p.m. The dial-in number for the
United States District Court                                                                  conference is 888-363-4749 and the access code
Southern District of New York                                                                 2682448. In advance of the conference, the parties
Thurgood Marshall United States Courthouse                                                    shall submit a joint letter of no more than 5 pages on
40 Foley Square, Courtroom 518                                                                ECF by on or before July 29, 2021 outlining their
New York, NY 10007                                                                            dispute.

         Re:        Sibyl Colon v. City of New York, et al. No. 16-CV-4540 (VSB)(OTW)
                    Joint Request For Informal Discovery Conference With the Court

Dear Judge Broderick:

       I am counsel of record for Defendant the New York City Housing Authority (“NYCHA”) in the
above-referenced matter. With the consent of Plaintiff’s counsel, I respectfully submit this joint letter
seeking an informal discovery conference with the Court in lieu of the parties’ joint status update and
proposed discovery schedule, which was due to be filed today in accordance with your Your Honor’s
Opinion and Order dated May 26, 2021, ECF No. 195, as modified by the deadline extensions granted by
the Court’s Orders of June 30, 2021 and July 13, 2021 (ECF Nos. 200 and 202, respectively).

        The parties have met and conferred at length to discuss the scope and extent of the supplemental
discovery granted by Your Honor’s Opinion and Order dated May 26, 2021, and the obligations of the
parties thereunder. However, in light of the recent and untimely death of declarant Louis Nieves and the
cross-country relocation of declarant Robert Knapp – two percipient fact witnesses who were not timely
disclosed under the Rules and whose prejudicial testimony Plaintiff nevertheless intends to rely on at trial
– the Parties have a reached an impasse which we believe only the Court’s guidance can resolve.

       To this end, in accordance with S.D.N.Y. Local Rule 37.2, the Parties respectfully request an
informal conference with the Court in the hope of settling their present dispute as it relates to the
supplemental discovery granted by Your Honor’s Opinion and Order dated May 26, 2021.

                                                               Respectfully submitted,

                                                               /s/ Sean-Patrick Wilson

                                                               Sean-Patrick Wilson (SW7862)


                    Lisa Bova-Hiatt, EVP of Legal Affairs and General Counsel $Law Department $Telephone (212) 306-3420
         Case 1:16-cv-04540-VSB-OTW Document 204 Filed 07/20/21 Page 2 of 2




                                      Associate General Counsel
                                      New York City Housing Authority
                                      Law Department
                                      90 Church Street, 11th Floor
                                      New York, NY 10007
                                      Email: Sean-Patrick.Wilson@nycha.nyc.gov



cc: All Counsel of Record (via ECF)




                                         2
